Citation Nr: 1416082	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was last remanded in October 2013 for further development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  He is service-connected for posttraumatic stress disorder (PTSD), 30 percent, hypertension, 30 percent, peripheral neuropathy of each upper and lower extremity, 10 percent each, and erectile dysfunction, noncompensable; for a combined rating of 80 percent which qualifies him for schedular consideration of TDIU.  His non-service-connected disabilities include obesity, hypothyroidism, chronic venous insufficiency, left hand intention tremors, and cataracts.  

The Board remanded the case to the RO in September 2012 for a VA examination to assess the combined impairment resulting from the Veteran's service-connected PTSD, hypertension, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  Following the examination, the examiner was to provide an opinion describing the combined effect of the service-connected disabilities on the Veteran's ability to engage in substantially gainful employment.  

Instead of conducting one examination on remand, however, VA conducted separate examinations for each service-connected disability except for peripheral neuropathy which was examined jointly.  None of the examination reports provide an opinion describing the combined effect of the service-connected disabilities on the Veteran's ability to engage in substantially gainful employment.  These reports do not fulfill the Board's September 2012 remand orders.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand to correct these deficiencies is required.  

Next, in January 2014, the Veteran submitted a statement indicating that his diabetes regularly causes uncontrolled blood sugar levels, causing him to fall.  Furthermore, in January 2014, the Veteran stated that he is receiving treatment at the San Juan VA Medical Center.  The most recent such treatment records which have been incorporated into the record are dated in September 2013.  Accordingly, all additional VA medical records of treatment which the Veteran has received should be secured for the record prior to the VA examination which is to be scheduled.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Also, in February 2014, the Veteran's representative argued that the Veteran's routine treatment records have indicated his mental health defect to include the symptoms of cognitive impairment, and that this was not adequately captured by the 2013 VA psychiatric examination.  The Board will order action on remand to consider any impact that cognitive impairment caused by the Veteran's service-connected PTSD has on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all VA medical records of treatment which the Veteran has received since September 2013.  

2.  After the above development is completed, the Veteran should be afforded a VA examination to assess the combined impairment resulting from his service-connected PTSD, hypertension, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  One examination should be conducted by one examiner.  All indicated tests and studies should be performed, including any necessary to assess the impact that any cognitive impairment from the Veteran's service-connected has on the Veteran's employability.  The claims record must be made available to the examiner in conjunction with the examination.  Following the examination, the examiner must provide an opinion describing the combined effect of the Veteran's service-connected disabilities on his ability to engage in substantially gainful employment.  The examiner must include a medical opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran is unable to obtain and/or retain all forms of substantially gainful employment as a combined result of his service-connected PTSD, hypertension, diabetes mellitus, peripheral neuropathy of his upper and lower extremities, and erectile dysfunction, and in consideration of his 2 years of college education and his past work experience as a senior biotechnical specialist.  

The examiner should set forth all examination findings along with the rationale for the conclusions reached.  Any cognitive impairment caused by the Veteran's service-connected PTSD should be taken into consideration, as should the Veteran's January 2014 statement that his diabetes mellitus regularly causes uncontrolled blood sugar levels, causing him to fall, and the complete VA treatment records since the claim was filed in April 2008. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

